This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 PNC MORTGAGE, a division of PNC
 3 BANK, NATIONAL ASSOCIATION,

 4          Plaintiff-Appellee,

 5 v.                                                                            No. 34,172

 6 HARBHAJAN KHALSA a/k/a
 7 HARBHAJAN S. KHALSA,

 8          Defendant-Appellant,

 9 and

10   OCCUPANTS, WHOSE TRUE NAMES
11   ARE UNKNOWN, IF ANY, and THE
12   UNKNOWN SPOUSE OF HARBHAJAN
13   KHALSA a/k/a HARBHAJAN S. KHALSA,
14   IF ANY,

15          Defendants.

16 APPEAL FROM THE DISTRICT COURT OF SANTA FE COUNTY
17 Francis J. Mathew, District Judge

18 Brownstein, Hyatt, Farber & Schreck, LLP
19 Adam E. Lyons
20 Albuquerque, NM

21 for Appellee
 1 Gleason Law Firm, LLC
 2 Deirdre Gleason
 3 Santa Fe, NM

 4 for Appellant


 5                             MEMORANDUM OPINION

 6 GARCIA, Judge.

 7   {1}   Summary dismissal for a non-final order was proposed for the reasons stated

 8 in the notice of proposed disposition. No memorandum opposing summary

 9 dismissal has been filed, and the time for doing so has expired.

10   {2}   The appeal is dismissed for lack a of final order and remanded to the district

11 court for further proceedings.

12   {3}   IT IS SO ORDERED.



13
14                                         TIMOTHY L. GARCIA, Judge

15 WE CONCUR:



16
17 MICHAEL E. VIGIL, Chief Judge



                                              2
1
2 JAMES J. WECHSLER, Judge




                             3